DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on 19 October 2021. As directed by the amendment: claims 1, 6-7, 11, 13, 16, 17, and 21 have been amended, claims 5, 8-10, 16, and 18-20 have been canceled.
Response to Arguments
Applicant’s arguments, see REMARKS, filed 19 October 2021, with respect to the claims have been fully considered and are persuasive.  The rejections have been withdrawn. 
Election/Restriction Rejoinder

Claim 1 is directed to an allowable device. Pursuant to the procedures set forth in MPEP §821.04(B), claims directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Further the restriction requirement between the three species, species A with the blocking section formed by the cap, species B with no blocking section and species C with the blocking section formed by the removal element,  as set forth in the Office action mailed on 24 November 2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a).
The restriction requirement of 24 November 2021 is partially withdrawn. Claims 7, 13-14, and 16-17 directed to the method and to Species C are no longer withdrawn from consideration. However, claims 11, 12, 21, and 22, directed to species B, Figs 8-13b, remain withdrawn from consideration because they are drawn to a species that does not include a blocking section as recited in the independent claims.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Bridget Hayden on 4 November 2021.
The application has been amended as follows: 
Claim 7, line 1 is amended: “The injection device according to claim 1, wherein the”.
Claim 11 is canceled.
Claim 12 is canceled.
Claim 21 is canceled.
Claim 22 is canceled.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Other relevant references include Kemp et al. (US 20180185589 A1)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anna Goldberg-Richmeier whose telephone number is (571)270-3873. The examiner can normally be reached Mon-Thu 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571)270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 



/A.E.G./Examiner, Art Unit 3783  

/JASON E FLICK/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        11/15/2021